DETAILED ACTION
	The Amendment filed 03/11/22 has been entered.  Claims 1-20 are pending, with claims 19-20 being newly added and claims 10-18 being previously elected.  In light of Applicant’s substantive amendments, the previous rejections are withdrawn.  However, revised 102 and 103 rejections of all pending elected claims 10-20 are detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 is rejected because it refers to “the connecting element” but two connecting elements have been previously defined – “a first connecting element” and “a second connecting element.”  See claim 19, lines 2-3.  Which connecting element is being referred to here?
Claim 20 is rejected because it refers to “the connecting element” but three connecting elements have been previously defined – “a first connecting element,” “a second connecting element” and “at least another connecting element.”  See claim 20, line 2.  Which connecting element is being referred to here?
Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Foster
Claim(s) 10-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foster (U.S. Patent No. 3,244,413).  Foster is directed to an end connector for coiled springs.  See Abstract.
Claim 10: Foster discloses a gripping tool [Figs. 1-5] for gripping an end coil (ends of 10, 20) of a helical extension spring (10, 20) comprising: a gripping tool body (11, 21); a first gripping element (14, 24 on one side) and a second gripping element (14, 24 on other side) disposed at a first end of the gripping tool body, the first gripping element and the second gripping element being spaced apart a predetermined distance corresponding to an inside diameter or an outside diameter of the end coil [see Figs. 1, 3, 4; col. 2, lines 4-5 (“partial grooves 14 which will receive the end turn of the coil”)], the second gripping element being placed rearwardly from the first gripping element a predetermined distance corresponding to half a diameter of a spring wire forming the spring [see Figs. 1, 3, 4], the first gripping element and the second gripping element extending from the inside diameter outwardly [see Figs. 1, 3] or from the outside diameter inwardly [see Fig. 4] a predetermined distance for securely gripping the end coil while the spring is un-extended; and, a connecting element (12, 22) disposed rearwardly from the second gripping element, the connecting element being adapted for being connected to an actuator for extending the spring.  See Figs. 1-5. 
Claim 11: Foster discloses that the first gripping element and the second gripping element are adapted to fit into a space between the end coil and an adjacent coil touching the end coil.  See Figs. 1, 3, 4. 
Claim 12: Foster discloses that the first gripping element and the second gripping element each comprise a curved gripping surface having a curvature corresponding to a curvature of a cross section of the spring wire.  See Figs. 1, 3, 4. 
Claim 13: Foster discloses that each of the first gripping element and the second gripping element is connected to a respective gripping structure (15, 25) surrounding a predetermined section of the spring wire.  See Figs. 1, 3, 4. 
Claim 14: Foster discloses that the gripping structure has a curvature corresponding to the curvature of the spring wire.  See Figs. 1, 3, 4. 
Claim 15: Foster discloses a third gripping element and a fourth gripping element disposed opposite the first gripping element and the second gripping element, respectively.  See Fig. 5; col. 2, lines 55-61 (top of 21 has first and third elements at 21a, 21b, and bottom of 21 has second and fourth elements at 21a, 21b). 
Claim 16: Foster discloses that each of the gripping elements comprises a curved gripping surface having a curvature corresponding to a curvature of the spring wire.  See Fig. 5.  
Claim 17: Foster discloses a gripping structure connecting the first with the third gripping element and the second with the forth gripping element, the gripping structure having a curvature corresponding to the curvature of the spring wire.  See Fig. 5 (21a connected with 21b).  
Claim 19: Foster discloses that the gripping tool body is substantially flat [see Fig. 2; col. 1, lines 42-43 (“the connector may be relatively flat”)] and elongated between the first end and a second end thereof and wherein the connecting element is placed in proximity to the second end.  See Fig. 2. 
Claim 20: Foster discloses that the gripping tool body comprises at least another connecting element (15, 16, 25, 26) placed between the connecting element and the first end of the gripping tool body.  See Figs. 1-3, 5. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Foster
Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster in view of Ishihara (JP 2017-164824).  Ishihara is directed to a coil spring hooking plier.  See Abstract.
Claim 18: Foster is relied upon as in claim 10 but uses a single arm to include the two gripping elements rather than two arms pivotably connected and each with a single gripping element.  Ishihara discloses a gripping tool (1) for gripping any portion of a coil spring (11), wherein the gripping tool includes a first arm (2a, 3a) with the first gripping element (5a, 7a) and a second arm (2b, 3b) with the second gripping element (5b, 7b), the first arm being pivotally movable connected to the second arm [see Fig. 2 (at 4)].  See Figs. 5, 6, 8, 10.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to employ pivoting arms in Foster because the use of ‘pliers’ to effectively grip components is well-known and commonly used in the art, and this feature has the added benefit of permitting the tool to grip a wider range of spring diameters. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 10-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        March 23, 2022